Exhibit 10.8

Execution Copy

AMENDED AND RESTATED MANAGEMENT AGREEMENT

This AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”) is entered
into as of November 10, 2006, by and among Berkshire Partners LLC, a
Massachusetts limited liability company, with a principal place of business at
One Boston Place, Boston, Massachusetts (“Berkshire” or a “Consultant”), Weston
Presidio Service Company LLC, a Delaware limited liability company, with a
principal place of business at 200 Clarendon Street, Boston, Massachusetts
(“Weston Presidio” or a “Consultant,” and collectively with Berkshire, the
“Consultants”) and Amscan Holdings, Inc., a Delaware corporation (the
“Company”). All terms not otherwise defined herein have the meanings ascribed to
them in the Merger Agreement by and among the Company, AAH Holdings Corporation,
a Delaware corporation (“Parent”) and AAH Acquisition Corporation, a Delaware
corporation (“AAH Acquisition”) (the “Merger Agreement”).

WHEREAS, each Consultant has staff specially skilled in corporate finance,
strategic planning, and other management skills and services;

WHEREAS, AAH Acquisition was merged with and into the Company in connection with
the closing (the “Closing”) under the Merger Agreement, with the Company being
the surviving corporation;

WHEREAS, prior to the date hereof, each Consultant has provided substantial
consulting services to the Company and its affiliates concerning their planning,
structuring and financing in connection with the transactions contemplated by
the Merger Agreement, in particular, in connection with the senior secured
financing that was provided for the Merger pursuant to a Credit Agreement dated
on or about the date hereof (the “Senior Secured Debt”) with Goldman Sachs
Credit Partners L.P., as Joint Lead Arranger, Joint Bookrunner and
Co-Syndication Agent, J.P. Morgan Securities Inc., as Joint Lead Arranger, Joint
Bookrunner and Co-Syndication Agent, and General Electric Capital Corporation,
as Administrative Agent and Collateral Agent, and the lending institutions from
time to time party thereto;

WHEREAS, since the Closing, the Company has required and will continue to
require each Consultant’s special skills and management advisory services in
connection with the general business operations of the Company and its
subsidiaries and affiliates; and

WHEREAS, each Consultant is willing to continue to provide such skills and
services to the Company;

WHEREAS, the parties to this Agreement entered into that certain Management
Agreement (the “Original Agreement”), dated as of April 30, 2004 (the
“Commencement Date”); and

WHEREAS, by execution of this Agreement, the parties to this Agreement desire to
amend certain provisions and restate in its entirety the Original Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises, the parties hereto do
hereby agree as follows:

1. Engagement. The Company hereby engages each of the Consultants for the Term
(as hereinafter defined) and upon the terms and conditions herein set forth to
provide consulting and management advisory services to the Company. These
services will be in the fields of financial and strategic planning, arranging
financing with banks and other financial institutions and such other management
areas as each Consultant and the Company shall mutually agree. In consideration
of the remuneration herein specified, each Consultant accepts such engagement
and agrees to perform the services specified herein.

2. Term. The engagement hereunder shall be for a term commencing on the
Commencement Date and expiring on the fifth (5th) anniversary of the
Commencement Date (the “Term”). Upon expiration of the Term, this Agreement
shall automatically extend for successive periods of one (1) year, unless each
Consultant (with respect to itself) or the Company shall give notice to the
other parties at least ninety (90) days prior to the end of the Term (or any
annual extension thereof) indicating that it does not intend to renew this
Agreement. Any notice by the Company indicating that it does not intend to renew
this Agreement shall be with respect to both Consultants.

3. Services to be Performed. Each Consultant shall devote such time and efforts
to the performance of the consulting and management advisory services
contemplated by this Agreement as such Consultant deems reasonably necessary or
appropriate; provided, however, that no precise number of hours is required to
be devoted by the Consultants on a weekly or monthly basis. Each Consultant may
perform services under this Agreement directly, through its employees or agents,
or, with the approval of the Company, with such outside consultants as such
Consultant may engage for such purpose. The Company acknowledges that the
Consultants’ services are not exclusive and that each Consultant will render
similar services to other persons and entities.

4. Confidentiality. Each Consultant shall maintain the confidentiality of all
non-public information of the Company and its subsidiaries which may come into
its possession as a result of the performance of services under this Agreement,
and shall be responsible for its employees, agents and outside consultants
engaged hereunder doing the same.

5. Compensation; Expense Reimbursement. The Company hereby agrees to:

(a) Pay to (i) Berkshire (or an affiliate of Berkshire designated by it) a fee
in the amount of $2 million, and (ii) to Weston Presidio (or an affiliate of
Weston Presidio designated by it) a fee in the amount of $1 million, each in
connection with the structuring and negotiation of the Senior Secured Debt, and
reimburse each of the Consultants’ expenses incurred by it or on behalf of the
Company and its affiliates through the date of the Closing, such fees and
expenses being payable by the Company at the Closing.

 

-2-



--------------------------------------------------------------------------------

(b) During the Term, pay to the Consultants (or their respective designated
affiliate) a management fee in an amount of $1.25 million per annum in exchange
for the services provided to the Company by the Consultants as contemplated
hereby, such fee being payable by the Company quarterly, in arrears, on the last
business day of January, April, July and October, the first such payment being
made on July 30, 2004 and which shall be payable for the period from the Closing
Date through July 31, 2004; provided, that the annual fee specified in this
clause (b) shall not be paid, but shall accrue (together with interest thereon
at rate of 8% per annum, compounded quarterly, for the period from the date upon
which payment would otherwise be due to the date upon which payment is finally
made), if and for so long as there is an event of default under the indenture
governing the Company’s 8.75% senior subordinated notes due 2014, provided that
this will not restrict payment for longer than 180 days from the occurrence of
any particular event of default. The fees payable pursuant to this clause
(b) shall be allocated between Berkshire (or its designee) and Weston Presidio
(or its designee) in the same proportions as their respective holdings of Common
Stock, par value $.01 per share, of Parent (the “Common Stock”) by their
affiliates, as of the date such payment was earned for the period.

(c) In each case for so long as it is receiving ongoing management fees pursuant
to clause (b) of this Section 5, each Consultant will also advise Parent and the
Company in connection with financing, acquisition and disposition transactions
(however structured) involving Parent or any of its direct or indirect
subsidiaries, and the Company will pay to the Consultants (or their respective
designees, as the case may be) a fee for services rendered in connection with
each such transaction equal to up to one percent (1%) of the gross transaction
value of such transaction, such fee to be due and payable at the closing of such
transaction; and such fee to be allocated between Berkshire (or its designee)
and Weston Presidio (or its designee) in the same proportions as their
respective holdings of Common Stock by their affiliates, as of the date of such
subsequent transaction.

(d) Promptly reimburse the Consultants for all travel, lodging and other
out-of-pocket costs reasonably incurred by it in connection with or on account
of its performance of the management advisory services for the Company hereunder
(other than those otherwise paid at the Closing pursuant to clause (a) of this
Section 5). In addition, if and to the extent that personnel employed by a
Consultant are placed on assignment at the Company in the capacity of an interim
management team member, then the company will reimburse such Consultant in an
amount equal to the compensation which would be paid to an outside party
employed in such position, as mutually agreed by the Company and such
Consultant.

6. Indemnification. In consideration of the execution and delivery of this
Agreement by each Consultant, the Company hereby agrees to indemnify, exonerate
and hold the Consultants and each of their respective members, managers,
officers, fiduciaries, employees and agents in their capacity as such
(collectively, the “Indemnitees”) free and harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and expenses
in connection therewith, including without limitation reasonable attorneys’ fees
and disbursements (collectively, the “Indemnified Liabilities”), incurred by the
Indemnitees or any of them as a result of, or arising out of, or relating to the
Closing under the Merger Agreement, the execution, delivery, performance,
enforcement or existence of this Agreement or the transactions or services
contemplated hereby, except for any such Indemnified Liabilities arising on
account of such Indemnitees gross negligence or willful misconduct, and if and
to the extent that the foregoing undertaking may be unenforceable for any
reason, the Company hereby agrees to make the maximum contribution to the
payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law, except for any such Indemnified Liabilities
arising as a result of such Indemnitee’s gross negligence or willful misconduct.
None of the Indemnitees shall be liable to the Company or any of its affiliates
for any act or omission suffered or taken by such Indemnitee that does not
constitute gross negligence or willful misconduct.

 

-3-



--------------------------------------------------------------------------------

7. Freedom to Pursue Opportunities, Etc. In the event that any Consultant or any
of its officers, directors, members, managers, employees, partners, clients,
affiliates and other associated entities or individuals acquires knowledge of a
potential transaction or matter that may be a corporate opportunity, neither
such Consultant nor any of its officers, directors, members, managers,
employees, partners, affiliates or associated entities or individuals shall have
any duty (contractual or otherwise) to communicate or present such corporate
opportunity to the Company or any of its affiliates and, notwithstanding any
provision of this Agreement to the contrary, neither such Consultant nor any of
its officers, directors, members, managers, employees, partners, affiliates or
associated entities or individuals shall be liable to the Company or any of its
affiliates for breach of any duty (contractual or otherwise) by reason of the
fact that such Consultant directly or indirectly pursues or acquires such
opportunity for itself, directs such opportunity to another person, or does not
present such opportunity to the Company or any of its affiliates.

8. Notice. All notices or other communications required or permitted to be given
hereunder shall be in writing and shall be delivered by hand, sent by telecopy
or sent, postage prepaid, by registered, certified or express mail or reputable
overnight courier service and shall be deemed given when so delivered by hand or
telecopied, or if mailed, seven (7) days after mailing (or one business day
after mailing in the case of express mail or overnight courier service), as
follows:

 

  (i) If to Berkshire to:

Berkshire Partners LLC

One Boston Place

Boston, MA 02108

Facsimile: 617-227-6105

Attention: Mr. Robert J. Small

With a copy to:

Ropes & Gray

One International Place

Boston, MA 02110

Facsimile: 617-951-7050

Attention: David C. Chapin, Esq.

 

  (ii) If to Weston Presidio to:

Weston Presidio Service Company LLC

200 Clarendon Street, 50th Floor

Boston, MA 02116

Facsimile: 617-988-2515

Attention: Mr. Kevin Hayes

 

-4-



--------------------------------------------------------------------------------

With a copy to:

Ropes & Gray

One International Place

Boston, MA 02110

Facsimile: 617-951-7050

Attention: David C. Chapin, Esq.

 

  (iii) If to the Company to:

Amscan Holdings, Inc.

80 Grasslands Road

Elmsford, NY 10523

Attention: Mr. Gerald Rittenberg

9. Modifications; Waiver. This Agreement constitutes the entire agreement
between the parties hereto with regard to the subject matter hereof, superseding
all prior understandings and agreements whether written or oral. This Agreement
may not be amended or revised except by a writing signed by the parties. No
waiver on any one occasion shall extend to, effect or be construed as a waiver
of any right or remedy on any future occasion. No course of dealing of any
person nor any delay or omission in exercising any right or remedy shall
constitute an amendment of this Agreement or a waiver of any right or remedy of
any party hereto.

10. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns, but may
not be assigned by either party without the prior written consent of the other.

11. Headings. All headings and captions in this Agreement are for purposes of
reference only and shall not be construed to limit or affect the substance of
this Agreement.

12. Severability. It is the desire and intent of the parties that the provisions
of this Agreement be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, the invalidity or unenforceability of any particular provision of
this Agreement shall not affect the other provisions hereof, and this Agreement
shall be construed in all respects as if the invalid or unenforceable provision
were omitted. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so more narrowly drawn, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

13. Governing Law. This Agreement shall be governed by the law of the State of
Delaware (regardless of the laws that might otherwise govern under applicable
Delaware principles of conflicts of law) as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies.

 

-5-



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.

[The remainder of this page has intentionally been left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Management Agreement as
of the date first above written.

 

BERKSHIRE PARTNERS LLC By:   /s/ Robert J. Small  

Name: Robert J. Small

Title: Managing Director

 

WESTON PRESIDIO SERVICE COMPANY LLC By:   /s/ Kevin Hayes  

Name: Kevin Hayes

Title: General Partner

 

AMSCAN HOLDINGS, INC. By:   /s/ Michael A. Correale  

Name: Michael A. Correale

Title: Vice President

 